In an action for a divorce and ancillary relief, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Dutchess County (Brands, J.), dated May 5, 2006, as, in effect, upon reargument, directed the nonparty respondent IBM Corporation to transfer to the defendant his marital share of the plaintiffs retirement savings plan in order for the defendant to use these moneys to satisfy his debt for counsel fees to the intervenor-respondent Satz and Kirshon, EC.
Ordered that the appeal is dismissed, with costs.
The issue raised by the defendant on this appeal and the appeal from an order of the same court dated February 10, 2006 (see Norton v Kenderes, 46 AD3d 643 [2007] [decided herewith]) was determined in a prior order of the same court dated October 25, 2004. No appeal was taken from that order. Accordingly, the issue is not properly before this Court. Rivera, J.P., Krausman, Florio and Dillon, JJ., concur.